Citation Nr: 0427590	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from December 1959 to 
November 1962 and from August 1966 to August 1969.  He died 
in September 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The appellant presented testimony at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC, 
in September 2002.  


FINDINGS OF FACT

1.  The issues in this case are not so complex or 
controversial as to warrant obtaining an opinion from an 
independent medical expert.  

2.  The veteran died in September 2000.  The cause of death 
listed on the death certificate was respiratory failure, due 
to or as a consequence of end stage COPD/emphysema.  

3.  During the veteran's lifetime, service connection was 
established for residuals of a left buttock contusion, 
hemorrhoids, and a healed fracture of the left wrist.  At the 
time of his death, a combined 40 percent rating was assigned 
for those disabilities.  

4.  The medical evidence does not show that the veteran's 
service-connected disabilities caused or contributed 
substantially or materially to cause his death.  

5.  The medical evidence does not show that the end stage 
COPD/emphysema that caused the veteran's death had its 
origins in service or was proximately due to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).

2.  The appellant does not meet the requirements for basic 
eligibility for Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, Title 38, United States 
Code.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and her representative have been provided with a 
copy of the appealed May 2001 rating decision, a April 2002 
statement of the case, and supplemental statement of the case 
dated in May 2004 that discussed the pertinent evidence, and 
the laws and regulations related to claim for service 
connection for the cause of the veteran's death and 
Survivors' and Dependent's Educational Assistance under 
chapter 35, United States Code.  Moreover, these documents 
essentially notified them of the evidence needed by the 
appellant to prevail on her claim.  

In addition, in a January 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra.  She was told that 
she needed evidence showing either that the veteran died 
while on active duty, that he died from a service-related 
injury or disease, or that he died from a non-service-related 
injury or disease but was totally disabled due to a service-
related injury or disease for at least 10 years prior to his 
death.  

As it pertained to respective responsibilities, the appellant 
was told that VA would obtain service medical records, VA 
records, and Social Security records that were necessary.  
She was also told that VA would make reasonable efforts to 
assist her in obtaining private medical records or evidence 
necessary to support her appeal.  obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  She was further 
informed that she could submit any additional information or 
evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
her claims that she might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in May 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the veteran's service medical records, 
outpatient treatment reports and VA examination reports.  The 
appellant has not identified any additional evidence 
pertinent to her claims, not already of record and there are 
no additional records to obtain.  Moreover, as noted above, 
the appellant has been informed of the type of evidence 
necessary to substantiate her claims, as well as the 
respective responsibilities of himself and VA as it pertains 
to her claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection for the cause of the veteran's death 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the service medical records reflect treatment for 
recurrent sore throats and tonsillitis, as well as upper 
respiratory infections, there is no clinical evidence of 
chronic obstructive pulmonary disease (COPD) or emphysema 
during service.  The records also note that the veteran had 
asthma as a child, but had had no trouble with it for some 
time prior to his enlistment.  There is also no evidence of 
any recurrence of asthma symptoms during service.  

VA clinic notes dated in 1993 indicate that COPD was being 
considered as an etiology for the veteran's respiratory 
manifestations.  By 1998, that diagnosis was established and 
he was taking medication for the disorder.  VA records also 
show that adenocarcinoma was found in an axillary lymph node 
in 1992.  Despite an exhaustive work-up, a primary site for 
the presumed metastatic cancer was never determined.  The 
veteran was treated with radiation and chemotherapy.  The 
treatment records show that, during his lifetime, the veteran 
had no further manifestation of cancer.  No subsequent chest 
x-ray report showed any radiological finding suggestive of a 
respiratory cancer.  The x-rays did show findings compatible 
with COPD, however.  

The veteran was hospitalized at a private facility in 
September 2000.  The emergency room report notes the 
veteran's history of asthma and COPD, and the adenocarcinoma 
with unknown primary, and indicates that he continued to 
smoke.  He had been short of breath for three days and the 
symptoms had increased markedly.  On the day of admission, 
the ambulance attendants noted that he was initially markedly 
hypoxic, but felt better after breathing treatments.  In the 
emergency room, it was reported that the veteran was in 
marked respiratory distress, with markedly decreased breath 
sounds and expiratory wheezing throughout his lungs.  After 
aggressive treatment in the emergency room, it was noted that 
he was improved.  The diagnoses listed by the emergency room 
physician and the next day by a pulmonary consultant were 
primarily respiratory failure, carbon dioxide retention, and 
COPD exacerbation.  The consultant also noted the veteran's 
history of adenocarcinoma with unknown primary, but did not 
comment on any effect that cancer may have had on the 
veteran's current condition.  

A death certificate shows that the veteran died approximately 
two days after admission to the hospital, in September 2000.  
The immediate cause of death was noted to be respiratory 
failure, due to or as a consequence of end stage 
COPD/emphysema.  Tobacco abuse was also listed as a 
significant condition that contributed to death.  An autopsy 
was not performed.  

The record indicates that the appellant requested that the 
veteran's death certificate be amended to delete the 
reference to tobacco abuse.  But she was notified that, once 
the death certificate was recorded, it couldn't be changed.  
However, the inclusion of tobacco abuse on the death 
certificate is not relevant to the Board's current decision.  

The Director of Oncology at a VA Medical Center, who had been 
involved in the veteran's medical care at that facility, 
wrote the appellant in November 2000.  After describing the 
veteran's medical history as set forth above, he stated

I have reviewed his records in detail and 
find that he did have severe chronic 
obstructive pulmonary disease and 
appeared to expire from respiratory 
failure.  In the past, because of his 
chronic tobacco use and abuse, we were 
suspicious that his previous malignancy 
in the right axilla may have evolved from 
a primary carcinoma in the lung.  
However, there was never any clear-cut 
proof or evidence that he had primary 
lung cancer.  Based upon his smoking, 
however, the possibility of an occult 
primary lung cancer with metastasis was a 
consideration.  At the time that he 
expired recently[], there was still no 
evidence of any primary or metastatic 
malignancy.  

In October 2002, another physician who had treated the 
veteran wrote that, in his opinion, "it is at least as 
likely as not that [the veteran] had primary cancer of the 
lung."  His statement did not, however, provide any 
rationale for that conclusion.  

In April 2004, an opinion was obtained from a VA specialist 
in respiratory diseases.  The examiner reviewed the entire 
record and reported that, although "lung cancer" was noted 
on a number of x-ray requests and clinic records in the 
1990s, he could find no clinical evidence to support the 
diagnosis of a primary lung cancer with subsequent axillary 
metastatic disease.  He noted the November 2000 opinion by 
the VA Director of Oncology and stated that that opinion was 
further supported by chest x-ray evidence just two days prior 
to the veteran's death as well as the report of the pulmonary 
consultant during the veteran's final hospitalization.  
Referring to the veteran's long history of severe COPD, 
particularly as confirmed on pulmonary function studies in 
March 2000, as well as statements made in the treatment 
records during the final several months of the veteran's 
life, the examiner stated that he could find "no reason to 
suspect that the reasons for death are not consistent with 
the recordings on the death certificate, which include 
respiratory failure and end-stage COPD as the cause of death.  
I find no reason to suspect a carcinoma of any kind 
contributed to the cause of death of this veteran."  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in 
September 2002.  She described the veteran's medical history, 
as set forth above, and stated that she was told by 
physicians that he had lung cancer.  She argued, essentially, 
that because the veteran had lung cancer and served in 
Vietnam during service where he was exposed to Agent Orange, 
that cancer must have contributed to his death.  

During the veteran's lifetime, service connection was 
established for residuals of a left buttock contusion, 
hemorrhoids, and a healed fracture of the left wrist.  At the 
time of his death, a combined 40 percent rating was assigned 
for those disabilities.  There is no medical evidence in the 
record-and the appellant does not even contend-that any of 
those disabilities, either alone or in combination, played 
any role at all in causing or contributing to the veteran's 
death.  

Moreover, there is no medical evidence-and the appellant 
does not contend-that the COPD/emphysema that was listed on 
the death certificate as having led to the respiratory 
failure that caused the veteran's death had its origins in 
service or resulted from any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  

The question in this case concerns whether the veteran had 
lung cancer and whether that lung cancer played any role in 
causing his death.  

First, the Board recognizes that the record shows that the 
veteran in this case did serve in Vietnam during the Vietnam 
Era.  Therefore, he is presumed to have been exposed to 
herbicide (Agent Orange) during service.  38 C.F.R. 
§ 3.307(a)(6).  Further, service connection may be presumed 
for a respiratory cancer that develops in a veteran with such 
service and exposure, even though there is no evidence of 
that disease in service.  38 C.F.R. § 3.309(e).  

Although one of the veteran's treating physicians has opined 
that the primary site of the veteran's adenocarcinoma was in 
his lungs, he did not provide any rationale for his opinion.  
However, another of the physicians who treated the veteran, a 
Director of Oncology, and who reviewed the entire record, has 
stated that there was never any clear-cut proof or evidence 
that he had primary lung cancer.  Moreover, he noted, there 
was no evidence of any primary or metastatic malignancy for 
several years prior to the veteran's death, or even at the 
time of his death.  That examiner provided considerable 
rationale to support his opinion.  

Therefore, weighing the medical evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran had a respiratory cancer during his 
lifetime.  Accordingly, service connection for a respiratory 
cancer may not be presumed.  

The appellant has argued that the veteran did have lung 
cancer and that his lung cancer contributed substantially to 
the cause of his death.  Her argument is that the lung cancer 
is the link between the veteran's service and his death.  In 
this regard, the Board would point out that making such a 
determination is the province of a trained medical 
professional, not the appellant, to draw such a conclusion.  
Persons without medical training are not competent to comment 
upon medical observations or to make medical diagnoses or 
determinations of medical causation; such statements in this 
regard-by the veteran, his representative or others-are 
entitled to no probative weight.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

However, inasmuch as the Board has found that service 
connection is not established for the veteran's lung cancer, 
the Board need not reach the question as to whether that 
disorder caused or contributed to his death.  Nevertheless, 
the Board notes that the only competent evidence on that 
point is the April 2004 specialist's opinion, who concluded 
that there was no reason to suspect a carcinoma of any kind 
contributed to the veteran's death.  Thus, even if the 
veteran's adenocarcinoma were a respiratory cancer and 
service-connected, the evidence would still fail to establish 
service connection for the cause of his death.  

At the appellant's personal hearing, her representative 
argued that service connection should be established for the 
veteran's heart disease and, further, that his heart disease 
was a contributing factor in causing his death.  In this 
regard, the Board notes that the veteran was hospitalized at 
a VA facility in September 1969, within one year following 
his separation from service, for treatment for aseptic 
meningitis.  The representative argued that the summary of 
the hospitalization indicated that, on eye examination, the 
right optic disc margin was sharper than the left, and 
contended that that finding reflected arteriovenous nicking, 
which would have been indicative of hypertension.  The 
representative reasoned that, if cardiovascular disease was 
present within the first year after his separation from 
service, then service connection should be granted for that 
disorder.  He further contended that the veteran's 1979 
myocardial infarction and subsequent cardiac dysfunction 
contributed to his death.  

In this regard, the Board notes that the summary of a 1969 VA 
hospitalization indicates that, other than the notation 
concerning the optic discs, the fundoscopic examination was 
unremarkable.  There is no indication in the record that a 
"sharp disc margin" equates with arteriovenous nicking.  
Further, there is no indication in the record that the 
veteran had hypertension or heart disease at that time; the 
hospital summary records a blood pressure of 124/86.  
Finally, and most importantly, the record does not indicate-
and no examiner has even suggested-that the veteran's heart 
disease played any role in causing his death.  In the absence 
of any medical evidence suggesting such a role, the Board 
finds that a medical opinion on that point is not necessary.  
38 C.F.R. § 3.159(c)(4) (2003); see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, the Board concludes that service connection for 
the cause of the veteran's death is not established and the 
appeal must be denied.  

Survivors' and Dependents' Educational Assistance under 
chapter 35

To be eligible for Survivors' and Dependents' Educational 
Assistance under chapter 35, the person must be 
      (A) a child of a person who- 
         (i) died of a service-connected disability, 
         (ii) has a total disability permanent in nature 
resulting from a service-connected disability, or who dies 
while a disability so evaluated was in existence, or 
         (iii) at the time of application for benefits under 
this chapter is a member of the Armed Forces serving on 
active duty, 
      (B) the surviving spouse of any person who died of a 
service-connected disability, 
      (C) the spouse of any member of the Armed Forces 
serving on active duty who, at the time of application for 
benefits is listed by the Secretary concerned in one or more 
of the following categories and has been so listed for a 
total of more than ninety days: (i) missing in action (ii) 
captured in line of duty by a hostile force, or (iii) 
forcibly detained or interned in line of duty by a foreign 
government or power, or 
      (D) (i) the spouse of any person who has a total 
disability permanent in nature resulting from a service-
connected disability, or (ii) the surviving spouse of a 
veteran who died while a disability so evaluated was in 
existence, arising out of active military, naval, or air 
service, but only if such service did not terminate under 
dishonorable conditions.  The standards and criteria for 
determining whether or not a disability arising out of such 
service is service connected shall be those applicable under 
chapter 11 of this title.  38 U.S.C.A. § 3501; 38 C.F.R. § 
21.3021.

Inasmuch as the appellant is the veteran's surviving spouse, 
the record shows that the veteran did not meet the criteria 
of sections (C) or (D) above, and the Board has herein denied 
service connection for the cause of his death (section (B)).  
Therefore, the appellant cannot meet the basic eligibility 
requirements for chapter 35 benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, United States Code, is 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Survivors' and Dependents' Educational Assistance benefits 
under chapter 35, United States Code, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



